SUMMARY ORDER
Petitioner-appellant OneBeaeon America Insurance Company (“petitioner”) appeals from an opinion and order of the District Court entered May 30, 2008, which adopted the previously vacated order of that Court (Richard M. Berman, Judge), denied petitioner’s motion to vacate arbitration awards, and confirmed those awards. On appeal petitioner argues primarily that the District Court (1) misinterpreted the mandate of another panel of this Court, see Commercial Union Ins. Co. v. Lines, 378 F.3d 204, 209 (2d Cir.2004), (2) erred in concluding that confirmation of the arbitration awards would not violate fundamental equitable principles, and (3) *433made numerous factual findings that are “clearly erroneous.” We assume the parties’ familiarity with the factual and procedural history of the case.
We agree with the District Court’s interpretation of the mandate and find no error in its conclusion that petitioner was not prejudiced in the arbitration proceedings or in its determination that confirming the arbitration awards would not violate the Court’s equitable principles. Substantially for the reasons stated by the District Court in its careful and thoughtful opinion and order of May 3, 2008, Commercial Union Ins. Co. v. Lines, Nos. 02 Civ. 0573, 03 Civ. 7376, 2008 WL 2234634, at *10, 12 (S.D.N.Y. May 30, 2008), the judgment of the District Court is AFFIRMED.
We remand the cause to the District Court to determine what, if any, of the material filed in connection with this case should remain under seal.